DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 14 have been amended and require a new interpretation and thus this action is made final.  The support for the amendment to claim 14 can be found in at least 

Claim Interpretation
Claim 1 requires a “selective” densification of the teeth of a helical powder metal annular gear preform.  This is interpreted as the tooth region of the gear having a higher density than the rest of the gear after forming is complete.
Claim 14 is a product by process claim.  The claim will be interpreted based on guidance from MPEP 2113 which states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  The structure imparted by the method of claim 1 is interpreted as a helical gear, made from metal powder, with selective densification at the tooth region of the gear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawcock (US 20080282544 A1).
As to claim 14, Lawcock teaches a densified annular article having at least one surface densified according to the method of claim 1 (As discussed above in “Claim Interpretation”, the structure implied by the method is a helical powder metal gear with densified teeth. ¶0007 teaches the invention pertains to powder metal workpieces, and ¶0029 teaches it is used with helical gears. Figure 4 teaches a density gradient graph for the teeth of the gear where the outer surface of the tooth is “selectively densified”.), wherein an inner surface of said article further comprises one of teeth, splines, and one or more surface grooves. (Figure 6 teaches a gear (10) that has internal helical teeth.)

As to claim 15, Lawcock teaches the densified annular article as recited in claim 14, wherein said densified annular article has a densified surface layer of at least 99% full theoretical density up to a maximum of 1.0 mm from the at least one surface. (The limitation “at least 99% full theoretical density” is also referred to as “near-full” density in ¶0015 of the published application.  In light of this, Lawcock teaches in ¶0030 that there is a shelf of less than 0.5mm where the material is “essentially fully dense”, which is interpreted as meeting the claimed limitation.)

As to claim 16, Lawcock teaches the densified annular article as recited in claim 15, wherein said densified annular article includes a plurality of helical teeth each having a root, at least one flank and a tip, said densified surface layer being at least one of said root, said flank and said tip of said helical teeth. (Figure 6 teaches the gear (10) has helical teeth (12). Figure 3 teaches the densified surface on a root, flank, or tip of the tooth.  The figure is interpreted as showing all three surfaces experiencing the density increase.)

As to claim 19, Lawcock teaches the densified annular article as recited in claim 14, wherein said densified annular article is impregnated with an inorganic material. (¶0041 teaches the use of carbon materials in the gear material.  Carbon is an inorganic material other than the metal material of the powder.)

As to claim 20, Lawcock teaches the densified annular article as recited in claim 14, wherein said densified annular article is a ring gear for a planetary gear set. (Figure 6 shows the gear (10) is a ring shape.  The limitation “for a planetary gear set” is interpreted as the intended use of the ring gear such that the gear of Lawcock is interpreted as capable of being for a planetary gear set.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lawcock (US 20080282544 A1), as applied in claim 14, further in view of Anderson (US 6592809 A1).
As to claim 17, Lawcock teaches the densified annular article as recited in Claim 14.  Lawcock does not explicity disclose the final dimensional tolerances of the gear.  ¶0038 does disclose further treatment (heat treating) to the gear after the densification step.
Lawcock does not disclose said densified annular article has at least one of. (i) a DIN 3962 quality in the range of 7 to 10; (ii) an AGMA 2015 quality equivalent to DIN 3962 in the range of 7 to 10; and (iii) ISO 1328 quality equivalent to DIN 3962 in the range of 7 to 10.
However, Anderson teaches a further processing step after the densification, called burnishing (Figure 5a shows the burnishing press (9) where an internally toothed helical gear (43) is pressed to true up the tooth form.  See Col. 7, Lines 55-59.), where the gear teeth tolerances of a helical powder metal gear are trued to obtain an AGMA rating of 7 to 10. (Col. 8, Lines 25-30)
One of ordinary skill would have been motivated to apply the known burnishing technique of Anderson with the gear forming method of Lawcock in order to create a gear with dimensions with a high degree of precision. (Anderson Col. 8, Lines 30-35)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known burnishing technique of Anderson with the gear forming method of Lawcock because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lawcock (US 20080282544 A1), as applied in claim 14, in view of Schmid (US 20090317582 A1), hereinafter referred to as Schmid ‘582.
As to claim 18, Lawcock teaches densified annular article as recited in claim 14, wherein further processing steps are completed on the article after pressing. (¶0038 teaches heat treatment after forming.)
Lawcock does not explicitly disclose wherein said densified annular article has a profile roughness value of at least one of: Ra in the range of 0.2 to 1.0; and Rz in the range of 2.0 to 10.0.
However, Schmid ‘582 teaches a densified annular article has a profile roughness value of at least one of: Ra in the range of 0.2 to 1.0; and Rz in the range of 2.0 to 10.0. (¶0009 teaches a sintered gear is subjected to thermo-mechanical finishing processes.  ¶0009 further states that the Ra value after processing is between 0.2 and 2.  ¶0011 teaches a Rz value in the range of 0.5 to 8.)
One of ordinary skill would have been motivated to apply the known thermo-mechanical finishing processes of Schmid ‘582 to the gear forming process of Lawcock in order to improve resistance of the tooth to breaking by avoiding abrasive cracks and induce stresses in the tooth base, thereby enabling the internal stress profile of this region and hence the ability of a sintered gear to withstand mechanical stresses to be increased. (Schmid ‘582 ¶0009)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known thermo-mechanical finishing processes of Schmid ‘582 to the gear forming process of Lawcock because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Response to Arguments
Applicant’s arguments, see remarks, filed 09/26/2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 1 and its dependents has been withdrawn. 
The arguments regarding the combination of Trasorras and Hoguchi are convincing.  These were discussed in detail in the interview dated 08/25/2022.

Applicant’s arguments, see remarks, filed 09/26/2022, with respect to the rejection of claim 12 have been fully considered and are persuasive.  
Applicant’s arguments regarding the structure required by the method of claim 1 being a selective densification of the teeth, and thereby overcoming the Anderson rejection are convincing.
Applicant’s amendment to claim 14 to recite the internal surface has teeth, splines, or one or more surface grooves is sufficient to overcome a potential rejection of claim 14 using the Trasorras reference as the preform does not have internal structures as claimed.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s closest found prior art does not teach or obviate the limitations of independent claim 1.
Independent claim 1 is a method for selectively increasing the density in the tooth region of a helical powdered metal gear.  This method includes an external die, and internal forming tool which have surfaces corresponding to the surface of the gear, which can have teeth on either surface.  The structure (die or forming tool) that has the forming teeth rotates about its longitudinal axis as it, the gear, or forming tool are moved axially in relation to one another to move the preform through the forming teeth and compress the teeth to selectively densify them.
While the prior art has examples of powder metal helical gear forming apparatuses that have moveable/rotatable die/forming tools (See (US 20110132057 (Figure 1), US 7854995 (Figure 3), US 7364803 (Figure 3), US 20050226759 (Figure 1)), and press structures that selectively densify the teeth (See US 6168754 (Figure 1 and 5), US 20050226759 (Figure 1), US 20110126654 (Figure 3A and ¶0040)) yet none of the prior art taught a press with the claimed rotational die/forming tool that was used to selectively densify the teeth.  
Some of the closest prior art:
US 20050226759 is one of the closest prior art references to applicant’s claim 1, but fails to disclose that the die (the one with the forming teeth) rotates during the forming process.  
US 7364803 discloses this feature of the press structure, yet fails to teach a “selective” densification of the teeth, as this reference teaches a full densification of the entire gear during the pressing method.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20080166579 teaches a helical gear (¶0079) that has densification locally at the tooth surface (¶0037) and states that it is “full” densification. (¶0028)
US 5711187 teaches densifying a helical gear (Col. 4, Line 36-40) made from powder (Col. 1, Lines 36-39) to reach 100% theoretical density at the surface (Col. 1, Lines 50-52).
US 20040219051 teaches the creation of sintered powder metal gears with a surface density of 100% and tapering down to 95 to 100 percent 400 microns from the surface (¶0016) and that it can be helical gears (¶0025).
US 20110126654 : Figures 2A-2C teaches a gear blank (50) that is made from powder metal green preform (p0040) and sintered to achieve a 92 to 97 percent density. Para 0045 (and 0041) teaches that Figure 2C shows a tooth with a profile (54) that is larger than the tooth profile (34) after compaction such that the localized density is 100% theoretical. No explicit disclosure of the distance for claim 15. Inner area has one or more shoulders (24).
US 20190224752: ¶0037-0038 teach the addition of inorganic materials such as carbon or lubricants w/ motivations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726